Order, Supreme Court, New York County (Shirley Finger-hood, J.), dated January 4, 1991, which denied defendant’s motion to justify surety, and granted plaintiff’s cross motion to strike defendant’s answer, unanimously affirmed, with costs.
Not only are defendant and its proposed surety alien carriers unauthorized to do business in the State of New York (Insurance Law § 107 [a] [5], [10]), their assets are inextricably entwined as subsidiaries of the same foreign parent company, making the proposed surety unacceptable (CPLR 2501, 2502 [a]; cf., Nichols v MacLean, 98 NY 458). Moreover, defendant has not offered sufficient proof that the face amount of the bond, even if proper, is sufficiently collateralized by identifiable assets. Accordingly, the requisites of Insurance Law § 1213 (c) (1) (A) have not been met. Defendant has repeatedly failed to comply with the court’s directives, and its answer was properly stricken. Concur — Murphy, P. J., Wallach, Kupferman, Asch and Smith, JJ.